Title: Thomas Jefferson to Return J. Meigs, 16 March 1815
From: Jefferson, Thomas
To: Meigs, Return Jonathan


           Monticello Mar. 16. 15.
          Th: Jefferson presents his compliments to mr Meigs, and having recieved a letter from mr Josiah Meigs dated at Washington, and not knowing to what place to address the answer he has taken the liberty of putting it under cover, and of asking the favor of mr Meigs to superscribe the proper direction of place. he salutes him at the same time with great esteem & respect.
        